Title: From Thomas Jefferson to Mademoiselle Thomas de Langat, 27 January 1789
From: Jefferson, Thomas
To: Langat, Mademoiselle Thomas de



à Paris ce 27me. Janvier 1789.

Je m’empresse, Mademoiselle, de faire reponse à la lettre que vous me faites l’honneur de m’ecrire au sujet de Monsieur Blaine, et de vous observer que la meilleure partie à prendre, à ce qui me paroit, c’est d’écrire à Monsieur Barclay qui se trouve actuellement à Philadelphie. C’est probable que Monsieur Blaine y est aussi, et assurèment Monsieur Barclay fera son mieux pour vous faire payer ce qui vous [est du]. Si vous n’avez pas [moyen] de lui faire passer votre lettre, je m’en chargerai volontiers, et la lui ferai tenir [s’il le] faute. Seulement je vous prierai de lui indiquer quelq’un à Paris auquel il pourra faire passer sa reponse parce qu’une absence que je vais faire de cette residence m’empechera de vous etre utile pour çela. J’ai l’honneur d’etre, avec bien des egards Mademoiselle votre très humble et très obeissant serviteur,

Th: Jefferson

